DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 18 are objected to because of the following informalities: claim 13 states “wherein the material is a compressed hydrogen” which should instead read “wherein the material is compressed hydrogen; claim 18 has two back to back commas in line 7 after the word “container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite "the support system of claim 18" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. More specifically, claim 18 only claims “a system”. Amendment the preambles of claims 19 and 20 to read “The system of claim 18” would cure this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0137953 to Gibbs et al. (hereinafter “Gibbs”).
With regards to claim 1, Gibbs discloses a system for a vehicle (see abstract), comprising:
one or more bracket assemblies (390 and 310) that is configured to support a container (200) within a housing (400, see also at least FIGS. 22-24 and paragraph [0135]), the bracket assembly includes a coupling member (390) that couples to a chassis of a vehicle (see at least paragraph [0135]) and a curved member (310, see also FIGS. 22-24) that supports a portion of the housing (see at least FIGS. 22-24 and paragraph [0135]), wherein the container is configured to house a fuel for the vehicle (see at least FIG. 11 and paragraph [0066]); and
the housing is supported and secured by a portion of the bracket assembly (see at least FIGS. 22-24) and the housing configured to encase the container (see paragraph [0135]), a first neck mount and a second neck mount (214, see FIGS. 27A, 27B as well as the descriptions thereof), that couple to a first end of the container and the second end of the container respectively (see FIGS. 27A, 27B), a first inner plate (218), a second inner plate (also 218 but spaced and opposite the first inner plate), and a truss assembly (either of 1300 or 1300’).
With regards to claim 2, Gibbs discloses that the first inner plate is secured to at least one of a portion of an inside wall of the housing or through the inside wall of the housing (see FIGS. 27A and 27B).
With regards to claim 3, Gibbs discloses that the second inner plate is secured to at least one of a portion of an inside wall of the housing or through the inside wall of the housing (see FIGS. 27A and 27B).
With regards to claim 9, Gibbs discloses that the fuel is at least one of a compressed gas or a renewable fuel source (see paragraph [0066]).
With regards to claim 10, Gibbs discloses a system for a vehicle (see abstract), comprising:
a housing having a first end and a second end opposite the first end and a thickness (400, see also at least FIGS. 22-24 and paragraph [0135]), the housing having a length between the first end and the second end creating a wall of the housing (see also at least FIGS. 22-24 and paragraph [0135]), the housing is configured to encase a container (200, see also at least FIGS. 23, 27A, 27B and paragraph [0135]) that stores a material to fuel an engine of the vehicle (see paragraph [0066]);
the container having a first end and a second end opposite thereto (see FIGS. 23, 27A, 27B), wherein the first end and the second end are secured to at least one of an inside of the wall of the housing or through the inside wall of the housing (see FIGS. 27A, 27B as well as the descriptions thereof);
the housing is configured to be removeabley coupled to a frame of a vehicle such that the length of the housing is at least one of behind a cab of the vehicle or below a cab of the vehicle (see at least FIGS. 1, 2, 10, 11, 22, 23, the bolt holes depicted on element 390, and paragraphs [0053], [0054], [0062], [0067], and [0074]).
With regards to claim 11, Gibbs discloses a truss assembly (either of 1300 or 1300’) that is coupled to between at least one of the first end of the container or the second end of the container (see FIGS. 27A and 27B).
With regards to claim 12, Gibbs discloses that the material is a compressed natural gas or a compressed gas (see at least paragraph [0066]).
With regards to claim 14, Gibbs discloses a bracket assembly (390 and 310) that couples to the frame of the vehicle and supports a portion of the housing (see at least FIGS. 22-24 and paragraph [0135]).
With regards to claim 16, Gibbs discloses that the bracket assembly includes a coupling member (390) that couples to the frame and a curved member (310) that supports the portion of the housing (see also paragraph [0135]).
With regards to claim 17, Gibbs discloses that the first end or the second end of the container includes a neck  (210, 210’) and one or more valves (600, 600’), wherein the one or more valves are configured to at least one of receive the material or deliver the material to a vehicle via a tubing (see at least paragraphs [0083] and [0094]).
With regards to claim 18, Gibbs discloses a system, comprising:
a housing (400, see also at least FIGS. 22-24 and paragraph [0135]) having a first end and a second end opposite the first end and a thickness (see at least FIGS. 22-27B and the descriptions thereof), the housing having a length between the first end and the second end creating a wall of the housing (see at least FIGS. 22-27B and the descriptions thereof), the housing encases a container (200) that stores a portion of a fuel (see at least paragraphs [0066] and [0135]);
the housing configured to provide protection and enclose the container (see at least paragraph [0135]), a first neck mount (214) and a second neck (also 214, see FIGS. 27A and 27B) mount that secure the container, and a truss assembly (either of 1300 or 1300’); and
one or more bracket assemblies (390 and 310), wherein each bracket assembly includes a coupling member (390) that couples to a chassis of a vehicle and a curved member (310) that is coupled or supports exterior portion of the housing (see also at least FIGS. 22-24 and paragraph [0135]).
With regards to claim 19, Gibbs discloses that the one or more bracket assemblies include:
a first bracket assembly (see at least FIGS. 23 and 24, all of the bracket assemblies are labeled the same – 390 and 310 – but there are three in a row) positioned proximate to the first end of the housing:
a second bracket assembly positioned proximate to the second end of the housing (see at least FIGS. 23 and 24, all of the bracket assemblies are labeled the same – 390 and 310 – but there are three in a row); and
a third bracket assembly positioned at a location between the first bracket assembly and the second bracket assembly (see at least FIGS. 23 and 24, all of the bracket assemblies are labeled the same – 390 and 310 – but there are three in a row).
With regards to claim 20, Gibbs discloses that the one or more bracket assemblies are positioned between a steer axle and a drive axle of the vehicle (see FIGS. 10 and 11, which show three bracket assemblies on the driver’s side tank particularly in reference to FIG. 1; additionally, see paragraphs [0053], [0062], [0087], [0132], [0135], [0136], and [0143].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs as applied to claims 1-3, 9-12, 14, and 16-20 above.
With regards to claims 4 and 5, Gibbs fails to explicitly teach that the curved member of the bracket assembly is positioned above the chassis; OR that the curved member of the bracket assembly is positioned below the chassis.
However, Gibbs teaches that that the system, including the brackets, may be located anywhere in consideration of vehicle performance and specifically mentions aerodynamics, towing capacity, and hitching techniques (see paragraph [0052]). Gibbs also teaches a variety of vehicles can incorporate the system taught therein and the system can be incorporated into the vehicles a variety of ways including, saddle, run alongside; that size of the tank can impact the center of gravity, etc.…(see at least paragraph [0062], [0067], [0074], [0078], and [0084]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the position of the bracket assembly and system above or below the chassis, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be optimize vehicle performance including aerodynamics, hitching techniques, and adjusting the center of gravity of the vehicle depending on the size of the system, mass of the system, and particular vehicle in which the system is incorporated.
Claims 6, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs as applied to claims 1-3, 9-12, 14, and 16-20 above, and further in view of U.S. Patent No. 6,053,533 to Osborn et al. (hereinafter “Osborn”).
With regards to claims 6, 7, 8, and 15 - Notably, Gibbs generally teaches of incorporating another structural bracket (not shown) to provide structural integrity and/or a location to brace (see paragraph [0121]), as well as strap or strapless mounts (see paragraph [0079]). Gibbs also teaches of including one or more step structures to facilitate entering or exiting a vehicle (see paragraph [0135]). Despite this, Gibbs fails to explicitly teach that one or more straps that secure the housing to a portion of the bracket assembly; OR that the one or more straps each include a thickness, a first end and a second end opposite the first, wherein the strap is positioned around a portion of a circumference of the housing; OR that the first end is coupled to the coupling member and the second end is coupled to the curved member; OR a strap that is configured to couple to a portion of the bracket assembly, a portion of the strap is positioned around a circumference of the housing perpendicular to the length of the housing.
However, Osborn teaches of a bracket for securing a modular fuel tank to the chassis of a vehicle (see FIGS. 1-12). More specifically, Osborn teaches of a bracket assembly that allows the fuel tank and entry/egress steps to be sub-assembled off of a main assembly line and brought to the main assembly line as a unit for installation with little or no alignment required (see col. 1, ln. 6-15); AND that the bracket assembly (either of at least 20, 30, and 40 as well as their component parts) includes one or more straps (40) that secure a housing to a portion of the bracket assembly (see FIGS. 1-4 as well as col. 2, ln. 49-col. 4, ln. 18); AND that the one or more straps each include a thickness, a first end and a second end opposite the first, wherein the strap is positioned around a portion of a circumference of the housing (see FIGS. 1-4 as well as col. 2, ln. 49-col. 4, ln. 18); AND that the first end is coupled to a coupling member (see FIG. 2 and the upper portion of (30) bolted to chassis (12) via bolts (31)) and the second end is coupled to a curved member (see FIG. 2 where (40) connects to the lower portion of (30) via strap bolt (46); AND a strap that is configured to couple to a portion of the bracket assembly, a portion of the strap is positioned around a circumference of the housing perpendicular to the length of the housing (as provided previously, see FIGS. 1-4 as well as col. 2, ln. 49-col. 4, ln. 18). Additionally, Osborn teaches of incorporating steps should entry/egress steps be desired (see col. 3, ln. 28-34).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate the bracket assembly of Osborn in view of the explicit teachings of Osborn which detail the improved installation process and option to further include entry/egress steps described in col. 1, ln. 6-15 and col. 3, ln. 28-34 (shown in at least FIG. 2 and described specifically throughout col. 2, ln. 49-col. 4, ln. 18 into the invention of Gibbs which also happens to teach of potentially incorporation an additional bracket assembly, straps, and steps as described in paragraphs [0079], [0121], and [0135].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs as applied to claims 1-3, 9-12, 14, and 16-20 above, and further in view of U.S. Patent Application Publication 2006/0254560 to Mann et al. (hereinafter “Mann”).
With regards to claim 13, Gibbs fails to explicitly teach that the material is a compressed hydrogen.
However, Mann teaches that combustible gaseous fuels such as methane, propane, butane, hydrogen natural gas, and blends of such fuels can be combusted to produce the same power while producing less harmful emissions in the form of particulates and greenhouse gases than liquid fueled internal combustion engines to drive machines (see at least paragraph [0003]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute hydrogen in place of natural gas as a fuel source in view of the explicit teachings of Mann which detail the equivalence of those two combustible gaseous fuels and the environmental benefits of those two combustible gaseous fuels in paragraph [0003].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 8 of U.S. Patent No. 9,908,406 (hereinafter “’406”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘406 includes all of the limitations of this application’s claims 1, 2, 3, and 10 and claims 6-8 of ‘406 also include all of the limitations of claims 6-8, respectively, of this application.
Claims 1, 6, 7, 8, 9, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 9, 18, and 19 of U.S. Patent No. 10,183,576 (hereinafter “’576”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 6, 7, 8, 9, 18, and 19 of ‘576 includes all of the limitations of this application’s claims 1, 6, 7, 8, 9, 18, and 20, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form. Note that Osborn, and analogous prior art references in the PTO 892, could be used with Gibbs in an obviousness type rejection with respect to the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seoh Minnah can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CONAN D. DUDA
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611